                        IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 __________________________________
 JAKUB MADEJ
                                                   CIVIL ACTION No. 3:20-cv-00133-JCH
        Plaintiff,

 v.
                                                   JURY TRIAL DEMANDED
 YALE UNIVERSITY, MARK SCHENKER
 JESSIE ROYCE HILL, MARVIN CHUN,
                                                   APRIL 12, 2020
 PETER SALOVEY

      Defendants.
 DEFENDANTS?? REALLY??
 __________________________________


                              NOTICE TO DEFENSE COUNSEL


      As parties engage in discovery, or not engage in discovery, Plaintiff wishes to recommend to
defense counsel the following videoclip from the Library of Congress:


                         https://www.youtube.com/watch?v=FpMMRrosJP0


      The Honorable Court need not be bothered by this entry. Plaintiff is grateful for Your
Honor’s service.


Dated: April 12, 2020 in Chicago, Illinois
                                                            Respectfully submitted,
                                                            /s/ Jakub Madej

                                                            Jakub Madej
                                                            The Plaintiff

                                                            65 Dwight St
                                                            New Haven, CT 06511
j.madej@lawsheet.com
Telephone: (203) 928-8486
Facsimile: (646) 776-0066
Fax: (203) 902-0070




                            2
